 
SECURITY AGREEMENT
 
This Security Agreement (“Agreement”), is dated as of March 26, 2014 (the
“Effective Date”), by and between Manchester Pharmaceuticals LLC, a California
limited liability company (“Guarantor”), on the one hand, and Loring Creek
Holdings LLC, a California limited liability company, Lloyd Glenn, and Matthias
Kurth (collectively, “Secured Party”), on the other hand.  Guarantor and Secured
Party are referred to herein as the “parties”.
 
RECITALS
 
A.           Guarantor’s sole member, Retrophin, Inc., a Delaware corporation
(“Retrophin”), is indebted to Secured Party pursuant to the terms of a Secured
Promissory Note, dated as of the Effective Date (the “Seller Note”), which
Seller Note is secured by a Membership Interest Pledge Agreement dated as of the
Effective Date (“Pledge Agreement”).
 
B.           The Seller Note is guaranteed by Guarantor pursuant to the terms of
a Guaranty dated as of the Effective Date (the “Guaranty”).
 
C.           The parties intend that the Guaranty be secured by certain assets
of Guarantor as provided herein.
 
Therefore, upon the mutual covenants, terms and conditions contained herein, the
parties agree as follows:
 
AGREEMENT
 
1.           Grant of Security.  The Guarantor hereby grants to Secured Party a
security interest in all of the Guarantor’s interests in the following described
property (referred to collectively as the “Collateral”):
 
(a)           the material rights and obligations of Guarantor under
Manchester-Nexgen Pharma, Inc., License and Manufacturing Agreement dated
November 4, 2009 regarding chenodiol;
 
(b)           the material rights and obligations of Guarantor under
Manchester-Nexgen Pharma, Inc., License and Manufacturing Agreement dated April
4, 2013 regarding mecamylamine hydrochloride;
 
(c)           the material rights and obligations of Guarantor under
Manchester-Centric Health Resources, Inc., Services Agreements dated August 26,
2009 regarding chenodiol;
 
(d)           the material rights and obligations of Guarantor under
Manchester-Centric Health Resources, Inc., Services Agreements dated January 14,
2013 regarding mecamylamine hydrochloride; and
 
(e)           United States trademark registrations for:
 
(i)           Chenodal (Reg. No. 3,755,928),
 
 
(ii)
stylized Chenodal with Man (Reg. No. 4,354,250);

 
 
-1-

--------------------------------------------------------------------------------

 
 
(iii)           Vecamyl (Reg. No. 4,358,457); and
 
(iv)           Manchester Pharmaceuticals (Reg. No. 4,381,314); and
 
(f)           Any and all goodwill associated with the trademarks identified
herein, and all products and proceeds relating thereto.
 
The terms used to described such Collateral shall have the meanings assigned by
the Uniform Commercial Code as presently enacted in New York (hereinafter called
the “UCC”); provided that the use of terms that represent only a subcategory of
a broader category of collateral (or the use of terms that are not defined in
the UCC) shall not be deemed to directly or indirectly reduce the more expansive
meaning of the terms used in the UCC to define broader categories of Collateral.
 
2.           Principal Office.  Guarantor’s principal place of business and the
office where it keeps its records and the Collateral is 777 Third Avenue, 22nd
Floor, New York, NY 10017.
 
3.           Security For All Present and Future Obligations.  This Agreement
secures the payment and performance of all obligations of Guarantor to Secured
Party now or hereafter existing under the Guaranty (the “Guaranteed
Obligations”).
 
4.           Guarantor Remains Liable.  Notwithstanding anything to the contrary
contained herein, (i) Guarantor remains liable under the Guaranty to the same
extent as if this Agreement had not been executed, (ii) the exercise by Secured
Party of any of its rights hereunder shall not release Guarantor from any of
Guarantor’s duties or obligations under the Guaranty, and (iii) Secured Party
shall not have any obligation or liability under any of the contracts or
agreements constituting or pertaining to the Collateral by reason of this
Agreement, nor shall Secured Party be obligated to perform any of the
obligations or duties of Guarantor thereunder or to take any action to collect
or enforce any assigned claim for payment.
 
5.           Representations and Warranties.  Guarantor represents and warrants
that:
 
(a)           This Agreement creates a valid security interest in each item of
the Collateral, subject to appropriate UCC Financing Statement filings and in
the case of trademarks for which UCC Financing Statements are insufficient,
appropriate filings having been made with the United States Patent and Trademark
Office; and
 
(b)           Guarantor is the owner of the Collateral.
 
6.           Covenants.  Until full payment or performance of the Guaranteed
Obligations, Guarantor shall:
 
(a)           Defend the Collateral against the claims and demands of all
persons for matters or events that occur after the Effective Date;
 
(b)           Give Secured Party prompt notice of any material change relating
to the Collateral ;
 
(c)           Inform Secured Party in writing ten (10) days prior to any change
in Guarantor’s principal place of business, jurisdiction of organization or
name;
 
 
-2-

--------------------------------------------------------------------------------

 
 
(d)           Promptly pay and discharge when due all of Guarantor’s obligations
and liabilities, including, without limitation, all material taxes, assessments
and governmental charges upon Guarantor’s income and properties and comply with
all provisions of any material contract, lease and license to which Guarantor is
a party or under which it occupies or uses property so as to prevent any
material loss or forfeiture thereunder; and
 
(e)           Promptly notify Secured Party in writing of any litigation, legal
proceeding or dispute instituted against Guarantor, or any other matter that
would result in a material adverse change in Guarantor’s financial condition or
business operations.
 
7.           Prohibited Acts.  Without the prior consent in writing of the
Secured Party, Guarantor will not:
 
(a)           Knowingly grant any liens or security interests (other than
Secured Party’s security interest and any other liens afforded priority as a
matter of law or statute, including, without limitation, mechanics,
warehousemens and materialmens liens) in any of the Collateral, or permit any
liens to be levied under any legal process, or dispose of the Collateral, or
permit anything to be done that may materially impair the value of the
Collateral or of the security interest created hereby; or
 
(b)           Sell, transfer, convey, pledge, mortgage, hypothecate, assign or
encumber in any manner, any interest, equitable or otherwise, in the Collateral,
other than the sale of Product (as defined in the Purchase Agreement) and
Derived Products (as defined in the Purchase Agreement) in the ordinary course
of business.
 
8.           Event of Default; Rights and Remedies.  Upon the occurrence and
during the continuance of an Event of Default under the Seller Note, Guarantor
hereby nominates and appoints Secured Party as Guarantor’s attorney-in-fact to
do all acts and things that Secured Party in its sole discretion may deem
necessary or advisable to perfect and continue to perfect the security interest
created by this Agreement and to preserve, process, develop, maintain, and
protect the Collateral.  This appointment as attorney-in-fact is irrevocable and
coupled with an interest, until the Guaranteed Obligations are paid or satisfied
in full.  Guarantor authorizes Secured Party as attorney-in-fact to, among other
things, enforce the rights of Secured Party with respect to any of the
Collateral.
 
Secured Party may, after the occurrence and during the Continuance of an Event
of Default under the Seller Note, require Guarantor, at Guarantor’s expense, to
assign the Collateral, and make all related records pertaining to the Collateral
available to Secured Party at a place designated by Secured Party.  Upon the
occurrence and during the continuance of an Event of Default under the Seller
Note, Secured Party shall have all of the rights and remedies of a secured party
under the UCC or other applicable law.
 
9.           Waiver by Guarantor.  Guarantor waives any right to require the
Secured Party to proceed against any persons, proceed against or exhaust any
Collateral, or pursue any other remedy in Secured Party’s power.
 
10.           Applicable Law.  This Agreement and all matters arising hereunder
or in connection herewith shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to laws that may be
applicable under conflicts of laws principles (whether of the State of New York
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
 
 
-3-

--------------------------------------------------------------------------------

 
 
11.           Expenses.  Without duplication of any other expense reimbursement
provision, Guarantor will promptly upon written demand pay to Secured Party the
amount of any and all reasonable and documented out of pocket expenses,
including reasonable and documented attorneys’ fees and costs, which Secured
Party may incur in connection with (i) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any of
the Collateral, (ii) the exercise or enforcement of any of the rights of Secured
Party hereunder, or (iii) the failure by Guarantor to perform or observe any of
the provisions hereof.  Secured Party will promptly upon demand pay to Guarantor
the amount of all reasonable expenses, including attorneys’ fees and costs,
which Guarantor may incur in connection with (1) the enforcement of any of the
rights of Guarantor hereunder, or (2) the failure by Secured Party to perform or
observe any of the provisions hereof.
 
12.           Integration.  Except for the Guaranty, this Agreement constitutes
the entire understanding and agreement among the parties hereto with respect to
the subject matter hereof and there are no other, oral or written, agreements,
understandings, restrictions, representations or warranties among the parties
other than those set forth herein or provided for herein.  This Agreement
supersedes any and all other agreements between the parties with respect to the
subject matter hereof.
 
13.           Indemnification.  Guarantor agrees to indemnify, defend, and hold
Secured Party harmless from and against any and all claims, actions, costs,
reasonable and documented out of pocket expenses, reasonable and documented out
of pocket attorneys’ fees and other fees, losses, causes of action, judgments,
damages, and liabilities arising out of or resulting from this Agreement and the
enforcement hereof except for any amounts resulting directly or indirectly from
Secured Party’s own negligence, misconduct, bad faith or breach of this
Agreement.
 
14.           Communications and Notices.  All communications or notices
provided for to be given in this Agreement shall be in writing, in accordance
with the provisions of Section 9.1 of the Membership Interest Purchase
Agreement, dated as of the Effective Date (the “Purchase Agreement”), by and
between Retrophin and Secured Party, except that for purposes of this Agreement
any communication or notice to Guarantor shall be deemed effected by delivery to
such communication or notice to Retrophin.
 
15.           Binding Effect.  This Agreement is binding upon and inures to the
benefit of the parties hereto and their respective heirs, representatives,
successors and assigns.
 
16.           Continuing Agreement.  Notwithstanding bankruptcy, dissolution,
liquidation, or termination of Guarantor, or any other event or proceeding
affecting the Guarantor, until the Guaranteed Obligations have been satisfied in
full, the powers and remedies granted to the Secured Party hereunder shall
continue to exist and may be exercised by the Secured Party in accordance with
the terms hereof at any time and from time to time.
 
17.           Transfer of Obligations.  With the prior written consent of
Guarantor, Secured Party may negotiate, assign, or otherwise transfer any rights
of the Secured Party hereunder, whether evidenced by promissory notes or
otherwise, including the Guaranty or this Agreement, to any other person or
entity, and such other person or entity shall thereupon become vested with all
of the benefits granted to Secured Party with respect to the Collateral.
 
 
-4-

--------------------------------------------------------------------------------

 
 
18.           Rights and Remedies Cumulative.  No right or remedy herein
conferred upon Secured Party is intended to be exclusive of any other right or
remedy and each and every such right and remedy shall be cumulative and shall be
in addition to every other such right and remedy now or hereafter existing at
law or in equity or by statute or otherwise.
 
19.           Further Assurances.  Guarantor agrees to execute and deliver, from
time to time and at its expense, any and all further instruments and documents
that Secured Party deems reasonably necessary or desirable to perfect and
protect the security interest granted hereby or to enable Secured Party to
exercise and enforce its rights and remedies hereunder with respect to the
Collateral.
 
20.           Severability.  Wherever possible, each provision hereof shall be
interpreted in such a manner as to be effective and valid under applicable law. 
In case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability, without invalidating
the remainder of such invalid, illegal or unenforceable provision or provisions
or any other provisions hereof, unless such a construction would be
unreasonable, and any such provision shall be amended so as to implement the
original intentions of the parties in a lawful manner.
 
21.           Construction.  Where the context so requires all words used herein
in the singular shall be deemed to have been used in the plural and all words
used in the masculine shall be deemed to have been used in the feminine or
neuter as the case may be.
 
22.           Financing Statements.   Guarantor hereby grants Secured Party, and
Secured Party has the right to file UCC Financing Statements in Guarantor’s
state of organization, from time to time in Secured Party’s reasonable
discretion.
 
23.           Amendment.  This Agreement may be changed, waived, discharged, or
terminated only by an instrument in writing signed by the parties hereto or by
the party agreeing to the waiver.
 
24.           Counterparts.  This Agreement may be executed and delivered in
counterpart signature pages executed and delivered via facsimile transmission or
via email with scanned or PDF attachment, and any such counterpart so executed
and delivered via facsimile transmission or via email will be deemed an original
for all intents and purposes.
 
[Signature page follows.]
 
 
-5-

--------------------------------------------------------------------------------

 
 
Guarantor and Secured Party have caused this Agreement to be executed as of the
Effective Date.
 
Guarantor:
 
Manchester Pharmaceuticals LLC,
a California limited liability company
 
By: /s/ Marc Panoff                                             
Name: Marc Panoff                                              
Title: Operations Manager                                 
Address:
__________________________________
__________________________________
__________________________________
Secured Party:
 
Loring Creek Holdings LLC,
a California limited liability company
 
By: /s/ Ken Greathouse                         
       Ken Greathouse, Member
 
/s/ Lloyd Glenn                                       
Lloyd Glenn
 
/s/ Matthias Kurth                                   
Matthias Kurth
 
Address:
_____________________________
_____________________________
_____________________________

 
CONSENTED TO AS MEMBER OF MANCHESTER PHARMACEUTICALS LLC:


Retrophin, Inc.,
a Delaware corporation




By: /s/ Marc Panoff                                        
Name: Marc Panoff                                         
Title: Chief Financial Officer                         
 
[Signature Page to Security Agreement]
 
 
-6-

--------------------------------------------------------------------------------